UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7494



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMETT ALVIN MONSON, a/k/a Timothy Lee Barr,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Chief
District Judge. (CR-93-42-WS, CA-97-610-6)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmett Alvin Monson, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmett Alvin Monson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability, deny Monson’s motion for appointment of counsel, and

dismiss the appeal on the reasoning of the district court.     See

United States v. Monson, Nos. CR-93-42-WS; CA-97-610-6 (M.D.N.C.

Aug. 25, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2